DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Claim Objections
Claims 22 and 32 are objected to because of the following informality: improper grammar.  To be specific, claims 22 and 32 include inter alia the following recitation: “wherein the electronic filing system comprising a file server....”  However, the foregoing recitation includes improper grammar.  To cure the instant deficiency, Examiner suggest that Applicant amend the disputed language as follows: “wherein the electronic filing system comprises a file server....”
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claim 40 does not fall within at least one of the four categories of patent eligible subject matter because: it is drawn to a “hardware computer-readable storage medium,” and the broadest reasonable interpretation of a “hardware computer-readable storage medium” covers both transitory and non-transitory media.  Therefore, to cure the instant deficiency, Examiner suggest that Applicant amend the preamble of claim 40 as follows: “A non-transitory
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
To be specific, in their preamble, claims 21, 31 and 40 are drawn to a method, a computing system and a hardware computer-readable storage medium, which typically fall under the process, machine and manufacture categories of patent eligible subject matter, respectively.  (Step 1: YES).
Turning to the body of the claims, claims 21, 31 and 40 further include the following limitations:
“identifying a DLP policy template configured to install a data loss prevention (DLP) policy instance for an electronic file system;
creating a DLP policy template definition that defines a property to be mapped to a deployment value at a time the DLP policy template is used to create the DLP policy instance;
creating a main DLP policy object derivable from the DLP policy template definition and configured to track shared metadata and state of the DLP policy instance;
creating a policy rule object defining a policy directive as a match condition and an action derivable from the main DLP policy object; and
creating a data classification rule object defining electronic data associated with the electronic file system to which the policy rule object is applied.”

However, “a DLP policy template configured to install a DLP policy instance for an electronic file system” can be “identified” within the human mind.  Furthermore, the human mind can “create” things such as:
(1) a “definition” of “a DLP policy template” such that the definition “defines a property to be mapped to a deployment value at a time the DLP policy template is used to create the DLP policy instance”;
(2) an “object” of “a main DLP policy” such that the object can be derived “from the DLP policy template definition and configured to track shared metadata and state of the DLP policy instance” (note: the instant “object” may be a parameter or an attribute such as, for example, a “risk factor” that is defined by a “DLP policy template” and that depends on “shared metadata” and a “state of [a] DLP policy instance”);

(4) an “object” of “a data classification rule” such that the “object” defines “electronic data associated with the electronic file system to which the policy rule object is applied” (note: the instant “object” may be a parameter or an attribute such as, for example, a particular “author” of “electronic data associated with the electronic file system to which the policy rule object is applied”).

Therefore, claims 21, 31 and 40 are directed to an abstract idea (namely, a mental process) because, as set forth above, their limitations can be performed within the human mind.  (Step 2A: YES).
Regarding the matter of significantly more, claims 21, 31 and 40 do not include any additional limitations.  Therefore, the claims do not include any limitations that amount to significantly more than the aforementioned abstract idea.  (Step 2B: NO).
Regarding claims 22 and 32, these claims do no more than further define “the electronic file system” for which the foregoing abstract idea is intended to be used.  Therefore, these claims do not include a limitation that amounts to significantly more than the mental process set forth above.  (Step 2B: NO).
Regarding claims 23 and 33, these claims merely require that the foregoing mental process’s “DLP policy” is implemented in more than one client-server system.  However, the underlying abstract idea of these claim can still be performed in the human mind, such as by a user of the client-server systems.  (Step 2B: NO).
Regarding claims 24 and 34, these claims require that their underlying mental process “identifies” a “DLP policy template” (1) is generic to more than one electronic file system and (2) includes “a set of template component fields.”  However, despite 
(1) “the generic DLP policy template into a first DLP policy instance that is specific to a first electronic file system by parameterizing the set of template component fields based on a first file system characteristic representing operation of the first electronic file system”; and
(2) “transform the generic DLP policy template into a second DLP policy instance that is specific to a second electronic file system by parameterizing the set of template component fields based on a second file system characteristic representing operation of the second electronic file system.”

However, both of these transformations can be performed within the human mind.  Therefore, claims 24 and 34 do not include a limitation that amounts to significantly more than the mental process set forth above.  (Step 2B: NO).
Regarding claims 25 and 35, these claims do no more than further define “the electronic file system” for which the aforementioned abstract idea is intended to be used.  Therefore, these claims do not include a limitation that amounts to significantly more than the mental process set forth above.  (Step 2B: NO).
Regarding claims 26 and 36, these claims merely require that “a DLP policy template” be created with “a set of policy template operations” and that each of the “policy template operations” can “operate upon the DLP policy template” that is “identified” by the aforementioned mental process.  However, despite these requirements, the underlying mental process can still be performed within the human mind.  Therefore, claims 26 and 36 do not include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Regarding claims 27 and 37, these claims merely require that the “policy template operations” of the “DLP policy template” that is “identified” by the claims’ (Step 2B: NO).
Regarding claims 28 and 38, these claims merely require that the creation of “a main DLP policy object” includes the creation of “operations” that can “act upon the DLP policy object” (note: the instant “operations” may be “administrator operations,” will would thus permit the operations of an administrator to “act upon the DLP policy object”).  However, despite this requirement, the underlying mental process can still be performed within the human mind.  Therefore, claims 28 and 38 do not include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Regarding claim 29, this claim merely requires that an “operation” of the “main DLP policy object” includes “creating a new policy object.”  However, despite this requirement, the underlying mental process can still be performed within the human mind.  Therefore, claim 29 does not include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Regarding claim 30, this claim merely requires that each “each main DLP policy object operation” includes at least one of the following operations: “creating a new state change, editing a state change, or deleting a state change.”  However, despite this requirement, the underlying mental process can still be performed within the human (Step 2B: NO).
Regarding claim 39, this claim merely requires that “one of the main DLP policy object operations” includes “at least one of: creating a new policy object, creating a new state change, editing a state change, or deleting a state change.”  However, despite this requirement, the underlying mental process can still be performed within the human mind.  Therefore, claim 39 does not include a limitation that amounts to significantly more than the claimed invention’s underlying mental process.  (Step 2B: NO).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21-28, 31-38 and 40 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Duncan et al. (US 2006/0048224 A1, hereinafter Duncan).
Regarding claims 21, 31 and 40, Duncan teaches a computing system (example: 64, FIGS. 3-6) (¶ 62 “host PC 64”) comprising:
at least one processor (note: it is implicit that PC 64 includes a “processor” since it is a “personal computer” (PC), which is a “processor system” [see ¶ 62]); and
memory storing instructions executable by the at least one processor (note: it is implicit that PC 64 includes “memory” because that is where personal computers store 
identify a DLP policy template (76, FIGS. 4-6) configured to install a data loss prevention (DLP) policy instance for an electronic file system (23, FIG. 2) (¶ 45, 44, 43 “sensitive data 23”; ¶ 58 “default permission templates 76”; ¶ 59 “a permission template [] consists of an aggregated set of digital rights permission settings/DLP policy...for protected data”; note: Duncan relates to “the protection of sensitive digital information,” i.e., data loss prevention [see ¶ 3], and Duncan’s “sensitive digital information” is located within an electronic file system, e.g., the “Protected Folders and Files 23” depicted in FIG. 2 [see ¶ 43, 44, 45] also note that, by default, wrapper 22 can install an “instance” of protection settings/access control settings, e.g., “how [] data will be shared” [see ¶ 41, 42, 43, 59]);
create a DLP policy template definition that defines a property to be mapped to a deployment value at a time the DLP policy template is used to create the DLP policy instance (¶ 59 “table defines the default expected protection settings/policy template definition”; note: wrapper 22 may “create” access control settings/policy template definitions from a template [see ¶ 42, 59]);
create a main DLP policy object (80, FIG. 5) derivable from the DLP policy template definition and configured to track shared metadata and state of the DLP policy instance (¶ 61, 60 “An audit trace log 80...to provide a log file list of all changes in permission settings/definitions”; ¶ 65, 64 “state changes can [] be transmitted/shared”; note: it is implicit that wrapper 22 may “create” log 80 since 
create a policy rule object defining a policy directive as a match condition and an action derivable from the main DLP policy object (¶ 66 “Since... wrapper 22 [] default permission templates...correspond to the combination of the user rights and the stage of the information lifecycle, the default permission templates 76 can be automatically enforced [i.e., an action]...if a change in information lifecycle stage or user locality occurs [i.e., a match condition]”; ¶ 60 “log 80 is...to provide a log file list of all changes in permission settings and...Access Control Rules”; note: Duncan’s “policy rule object” defines that an “action” of enforcing a corresponding DLP policy is performed for a “match condition” where a “change in information lifecycle stage or user locality occurs,” which is a policy directive [see ¶ 64] and Duncan’s “policy rule object” can be “created” by administrators controlling “how [] data will be shared” [see ¶ 41] also note that the “action” of Duncan’s “policy rule object” may be derived from log 80 [see ¶ 60, 66]); and
create a data classification rule object defining electronic data associated with the electronic file system to which the policy rule object is applied (¶ 42 “data classification rules/rules that [] define what stage of the information lifecycle the data is in”; ¶ 58, 57 “rules by which the information should be protected at each stage of the information lifecycle”).
Regarding claims 22 and 32, Duncan teaches all of the limitations of claims 21 and 31, as previously presented, and further teaches: wherein the electronic file system comprising a file server (115, FIG. 6) configured to communicate with a client (64, FIG. 
Regarding claims 23 and 33, Duncan teaches all of the limitations of claims 22 and 32, as previously presented, and further teaches: wherein the DLP policy instance is implemented for a plurality of electronic file systems, each electronic file system comprising one or more file servers (115, FIG. 6 and 148, FIG. 7), each file server configured to communicate with a plurality of clients (¶ 43 “files/data 23...associated with user 26...data is typically only password controlled...the author or owner of the data will have full access to the information”; ¶ 69 “corporate users/multiple clients”; ¶ 70 “End-users 120a and 120b predominately transfer files and content to each other via e-mail”; ¶ 84 “scan individual files 1 19c attached to multiple servers/email messages 118 or stored on file systems 148, to...take action based on the policy settings/instance”; note: Duncan’s teachings may be implemented with multiple clients 23 [see ¶ 62 and FIGS. 3-6] also note that, by default, wrapper 22 can install an “instance” of protection settings/access control settings, e.g., “how [] data will be shared” [see ¶ 41, 42, 43, 59]).
Regarding claims 24 and 34, Duncan teaches all of the limitations of claims 23 and 33, as previously presented, and further teaches wherein the DLP policy template comprises a set of template component fields and is generic to the plurality of electronic 
transforming the generic DLP policy template into a first DLP policy instance that is specific to a first electronic file system (68, FIG. 3) by parameterizing the set of template component fields based on a first file system characteristic representing operation of the first electronic file system (¶ 62 “user 26 [] is locally connected 68”; ¶ 69 “corporate users”; note: Duncan’s protection template/DPS policy can transform/change  for different systems, e.g., Duncan’s “trusted” instance of a protection template/DPS policy is specific to the electronic file system of an office 68 [see ¶ 62, 63 and FIG. 3]); and
transforming the generic DLP policy template into a second DLP policy instance that is specific to a second electronic file system (72, FIG. 3) by parameterizing the set of template component fields based on a second file system characteristic representing operation of the second electronic file system (¶ 62 “remotely connected [] 72”; ¶ 69 “corporate users”; note: Duncan’s protection template/DPS policy can transform/change  for different systems, e.g., Duncan’s “moderately trusted” instance of a protection template/DPS policy is specific to the file system of a home 72 workspace [see ¶ 62 and FIG. 3]).
Regarding claims 25 and 35, Duncan teaches all of the limitations of claims 24 and 34, as previously presented, and further teaches wherein the first electronic file system is configured to provide a first service that is different than a second service provided by the second electronic file system (note: Duncan’s file systems may provide 
Regarding claims 26 and 36, Duncan teaches all of the limitations of claims 21 and 31, as previously presented, and further teaches wherein creating a DLP policy template comprises: creating a set of policy template operations, each policy template operation configured to operate upon the DLP policy template (note: as illustrated in FIG. 4, DLP policy template 76 may include a “creation phase” that has a trusted permissions template, and Duncan’s trusted template 10 may include the “encrypt & password” operations illustrated in FIG. 1 [see ¶ 57, 64, FIGS. 1 and 4]).
Regarding claims 27 and 37, Duncan teaches all of the limitations of claims 26 and 36, as previously presented, and further teaches wherein each policy template operation comprises at least one of: an install operation, a remove operation, an import operation, an export operation, a query operation, or a delete operation (¶ 40 “in the creation stage 10...users that have access to the data...is typically only the author”; ¶ 41 “author...having full control over...which users the data will be shared with/export operation”; note: as illustrated in FIG. 1, Duncan’s untrusted trusted template of electronic distribution phase 12 includes an view and auto-receipt/import operation, Duncan’s moderately trusted template of review and collaborate phase 14 includes a remove/delete operation, Duncan’s moderately trusted template of publication phase 16 must include an import operation in order to be able to view and read, Duncan’s moderately trusted template of reference phase 18 and archival phase 20 includes a share/export operation [see ¶ 39 and FIG. 1]).
Duncan teaches all of the limitations of claims 21 and 31, as previously presented, and further teaches wherein creating a main DLP policy object comprises: creating a set of main DLP policy object operations, each DLP policy object operation configured to act upon the DLP policy object (¶ 60 “audit trace log 80 also maintains information on...creation”; ¶ 66 “sharing operations”; note: as illustrated in FIG. 5, Duncan’s man DLP policy object 80 may include operations, illustrated in FIG. 1, that correspond to Duncan’s DPL policy object/protection state [see 66, 57, FIGS. 1 and 5]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 29, 30 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Duncan in view of Kuo et al. (US 2011/0047274 A1, hereinafter Kuo).
Regarding claim 29, Duncan teaches all of the limitations of claim 28, as previously presented, and further teaches: the main DLP policy object operations (¶ 60 “audit trace log 80 also maintains information on...creation”; ¶ 66 “sharing operations”; note: as illustrated in FIG. 5, Duncan’s man DLP policy object 80 may include operations, illustrated in FIG. 1, that correspond to Duncan’s DPL policy object/ protection state [see 66, 57, FIGS. 1 and 5]).
Kuo teaches: wherein at least one of a main DLP policy object operations comprises creating a new policy object (¶ 19 “creation of a new policy template/object”; ¶ 31 “policy creation system”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Kuo for creating a new policy object.  The teachings of Kuo, when used within the operations of the existing system of Duncan’s main DLP policy object, will improve the DLP policy object by enabling it to create the system’s new policy object and, thereby, instantiate a new policy for the system.
Regarding claim 30, Duncan teaches all of the limitations of claim 28, as previously presented, and further teaches: the main DLP policy object operations (¶ 60 “audit trace log 80 also maintains information on...creation”; ¶ 66 “sharing operations”; note: as illustrated in FIG. 5, Duncan’s man DLP policy object 80 may include operations, illustrated in FIG. 1, that correspond to Duncan’s DPL policy object/ protection state [see 66, 57, FIGS. 1 and 5]).
However, Duncan does not explicitly disclose, yet Kuo teaches: wherein each main DLP policy object operation comprises at least one: creating a new state change, editing a state change, or deleting a state change (¶ 31 “when a policy template is first built, it can be assigned with a New state”; ¶ 32 “When a policy template does not meet the standards, the policy template can be assigned a Re-evaluate state, and a user can be alerted via the terminal 132, for example, to edit/modify the policy.  The policy state can be changed”).

Regarding claim 39, Duncan teaches all of the limitations of claim 28, as previously presented, and further teaches: the main DLP policy object operations (¶ 60 “audit trace log 80 also maintains information on...creation”; ¶ 66 “sharing operations”; note: as illustrated in FIG. 5, Duncan’s man DLP policy object 80 may include operations, illustrated in FIG. 1, that correspond to Duncan’s DPL policy object/ protection state [see 66, 57, FIGS. 1 and 5]).
However, Duncan does not explicitly disclose, yet Kuo teaches: wherein at least one of a main DLP policy object operations comprises at least one of: creating a new policy object, creating a new state change, editing a state change, or deleting a state change (¶ 19 “creation of a new policy template/object”; ¶ 31 “policy creation system... when a policy template is first built, it can be assigned with a New state”; ¶ 32 “When a policy template does not meet the standards, the policy template can be assigned a Re-evaluate state, and a user can be alerted via the terminal 132, for example, to modify/ edit the policy.  The policy state can be changed”).
Before the effective filing date of the invention, one of ordinary skill in the art would have recognized the ability to utilize the teachings of Kuo (1) for creating a new policy object and (2) for changing a state.  The teachings of Kuo, when used within the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kalish Bell whose telephone number is (571) 272-5294.  The examiner can normally be reached on 9am-5pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469) 295-9235.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/KALISH K BELL/Examiner, Art Unit 2432

/MORSHED MEHEDI/Primary Examiner, Art Unit 2432